Citation Nr: 0827899	
Decision Date: 08/18/08    Archive Date: 08/28/08

DOCKET NO.  07-06 248	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A.G. Alderman, Associate Counsel


INTRODUCTION

The veteran had active military service from September 1961 
to August 1965.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a December 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, that denied service connection for 
tinnitus.

The veteran testified at a personal hearing at VA's Central 
Office in October 2007 before the undersigned.  A transcript 
of the hearing testimony is associated with the claims file.


FINDING OF FACT

The veteran's tinnitus had its onset in service.


CONCLUSION OF LAW

Tinnitus was incurred in service.  38 U.S.C.A. § 1110 (West 
Supp. 2005); 38 C.F.R. §§ 3.303, 3.385 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 
3.303(a) (2007).  Service connection generally requires 
evidence of a current disability with a relationship or 
connection to an injury or disease or some other 
manifestation of the disability during service.  Boyer v. 
West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  A disorder may 
be service connected if the evidence of record reveals that 
the veteran currently has a disorder that was chronic in 
service or, if not chronic, that was seen in service with 
continuity of symptomatology demonstrated thereafter.  38 
C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494- 97 
(1997).  Disorders diagnosed after discharge may still be 
service connected if all the evidence, including pertinent 
service records, establishes that the disorder was incurred 
in service.  38 C.F.R.  § 3.303(d).

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  When there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination, the 
benefit of the doubt is afforded the claimant.  38 U.S.C.A. § 
5107(b).

The veteran contends that he now has tinnitus due to noise 
exposure during service.  Service medical records do not show 
treatment for tinnitus.

In April 2005, the veteran had a private medical provider 
complete an audiological evaluation.  The provider stated 
that the veteran reported a history of being in close 
proximity to weapons when they were fired at sleds and other 
targets while in service.  The medical record indicates that 
the veteran was counseled on tinnitus and that he stated that 
it was not a problem for him.

A VA examination was performed in December 2005.  The veteran 
reported suffering tinnitus since service.  He indicated that 
he has had longstanding bilateral non-interfering 
intermittent loud, high pitch, ocean-like sound tinnitus.  
The tinnitus generally occurs at night or when the veteran is 
tired.  The VA examiner stated that the veteran's description 
of non-interfering intermittent tinnitus is considered 
pathologically normal for adjudication purposes.  No further 
explanation was provided.

An August 2007 letter opinion from a private doctor indicates 
that the veteran has been his patient since 1999.  He stated 
that he never counseled the veteran on tinnitus, but that 
with the type of hearing loss that the veteran has, he would 
not be surprised if the veteran had tinnitus.

At his hearing before the undersigned in October 2007, the 
veteran testified that his duties during service required 
that he be exposed to loud weapon fire.  He was a fire 
control technician and was not provided ear protection.  The 
veteran stated that he first noticed symptoms of tinnitus on 
his first training trip to the Caribbean.  He served on ship 
as a fire control technician for two and a half years.

The veteran further testified that at the time of his 
examination by a private practitioner in April 2005 he did 
not know what tinnitus was.  He testified that private 
records were incorrect as they indicate that he was counseled 
regarding tinnitus and that he stated that he did not have a 
problem with it.  The veteran stated that he had never heard 
the word "tinnitus" until July 2005 when a representative 
at the RO mentioned it to him.  In addition, the veteran 
stated that the circumstances surrounding the April 
appointment were frustrating and with his poor hearing, the 
doctor may or may not have said anything about tinnitus.  He 
stated his belief that there was a miscommunication between 
himself and the doctor.

The veteran's representative indicated that the VA examiner's 
opinion regarding the tinnitus being pathologically normal 
for adjudication purposes is unclear.  The representative 
indicated that service connection has been granted for 
bilateral hearing loss and argued that the veteran should be 
granted service connection for tinnitus based upon the same 
noise exposure.

The veteran's DD 214 supports the veteran's testimony that he 
was a fire control technician while on active duty and the 
Board finds that he is a credible witness.  The Board 
acknowledges the August 2007 nexus opinion from the private 
physician and notes that the veteran has been service 
connected for his bilateral hearing loss.  The fact that the 
veteran has a bilateral hearing loss disability as a result 
of in-service acoustic trauma raises a reasonable doubt as to 
whether his tinnitus is also related to that same acoustic 
trauma.  Although hearing loss and tinnitus are separate 
disabilities, medical treatises indicate that the cause of 
tinnitus can usually be determined by finding the cause of 
the associated hearing loss.  See, e.g., Harrison's 
Principles of Internal Medicine 178 (Anthony S. Fauci et al. 
eds., 14th ed. 1998).

With respect to the doctrine of reasonable doubt, the Court 
has stated that a unique standard of proof applies in 
decisions on claims for veterans' benefits.  Unlike other 
claimants and litigants, a veteran is entitled to the 
"benefit of the doubt" when there is an approximate balance 
of positive and negative evidence.  Gilbert v. Derwinski, 1 
Vet. App. 49, 53 (1990).

Therefore, giving the veteran the benefit of the doubt, the 
Board finds that service connection for tinnitus is 
warranted.  See Ashley v. Brown, 6 Vet. App. 52, 59 (1993), 
citing 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (under the 
"benefit- of-the-doubt" rule, where there exists "an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter," the veteran shall prevail upon 
the issue).  Accordingly, service connection is granted.

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  In this case, 
the Board is granting in full the benefit sought on appeal.  
Accordingly, assuming, without deciding, that any error was 
committed with respect to either the duty to notify or the 
duty to assist, such error was harmless and will not be 
further discussed.  

ORDER

Service connection for tinnitus is granted.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


